Citation Nr: 1635050	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-26 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for right ear hearing loss.

2.  Entitlement to service connection for arthritis, left shoulder, as secondary to the service connected disability of degenerative arthritis of right acromioclavicular joint.

3.  Service connection for migraine headaches as secondary to the service connected disabilities of degenerative arthritis of right acromioclavicular joint and lumbar degenerative joint disease with intervertebral disc syndrome.

4.  Entitlement to an increased rating for degenerative arthritis of right acromioclavicular joint, currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for lumbar degenerative joint disease with intervertebral disc syndrome, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008, June 2010, and May 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in July 2008, June 2011, and May 2012; statements of the case were issued in May 2010, September 2011, and July 2014; and substantive appeals were received in June 2010, October 2011, and August 2014.   

The Veteran presented testimony at a Board hearing in April 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the Veteran also disagreed with a January 2013 rating decision that denied service connection for depression and restless leg syndrome.  A statement of the case was issued in September 2014, but no timely substantive appeal was received.  Consequently, the issues are not before the Board.  

The issue of entitlement to service connection for right ear hearing loss, and the issues of entitlement to increased ratings for the Veteran's low back and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In January 1999, the RO denied the Veteran's service connection claim for an ear disability, to include hearing loss.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the January 1999 decision is neither cumulative nor redundant of the evidence of record at the time of the January 1999 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The evidence is in equipoise with regard to whether the Veteran's left shoulder disability is proximately due to his service connected degenerative arthritis of the right acromioclavicular joint. 

4.  Chronic migraine headaches were not manifested during the Veteran's active duty service or for several years after service, nor are they otherwise related to service, to include as due to exposure to radiation or as secondary to service connected low back and right shoulder disabilities. 


CONCLUSIONS OF LAW

1.  The January 1999 RO rating decision, which denied the Veteran's service connection claim for an ear disability, to include hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the January 1999 RO rating decision is new and material; accordingly, the claim of service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an award of service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for an award of service connection for migraine headaches, to include as due to radiation exposure, and to include as secondary to service connected low back and right shoulder disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In letters dated September 2008, October 2009, July 2010, December 2010, and April 2014, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in September 2010 and February 2011, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examination, and they addressed all relevant issues.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disabilities since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for an ear disability to include hearing loss was denied by way of a January 1999 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

The evidence of record at the time of the January 1999 denial consisted of the service treatment records.  They failed to reflect any hearing loss disability, as defined by 38 C.F.R. § 3.385.  The bases for the denial were that there was no evidence of a hearing loss disability during service; and there was no evidence of a current hearing loss diagnosis.  The Board notes that consequently, there was nothing upon which to base a causal nexus opinion.     

Evidence received since the January 1999 rating decision includes a May 2010 audiological examination (VBMS, 5/26/10, pgs. 42-46) in which the examiner opined that the Veteran's hearing impairment and tinnitus are at least as likely as not the result of military noise exposure.  The examiner noted that a review of documents revealed a shift in hearing sensitivity that occurred prior to separation from service.  Based on this examination report, the RO issued a May 2010 rating decision in which it granted service connection for left ear hearing loss.  Service connection for right ear hearing loss remained denied because the Veteran's right ear hearing impairment still did not amount to a disability defined by 38 C.F.R. § 3.385  

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the May 2010 VA examination report meets the low threshold of 38 C.F.R. § 3.156(a) and is new and material evidence to reopen the Veteran's claim.  As noted above, the RO previously denied the claim because there was no evidence of a hearing loss disability during service; and there was no evidence of a current hearing loss diagnosis.  The new evidence reflects that the Veteran was exposed to excessive noise and that it caused a shift in hearing sensitivity.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim of entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Migraines

The Veteran contends that his migraines are due to exposure to radiation in service.  At his April 2015 Board hearing, he testified that he was a field radio operator in Okinawa.  He stated that there were "big old skylights" back in 1994 and 1995 that he was told not to get too close to them because they give off "some kind of radiation."  He went on to state that it was actually a microwave.  He stated that despite being told not to go too close to them, it was his job to be working on them.  He stated that approximately six months afterwards, when he got back to the United States, he began having severe migraines.  He stated that he was given 800 mgs. of Ibuprofen.  He stated that the nature of the headaches has been constant since then; and that he began receiving treatment immediately after service from a private local doctor in Del Rio.  He stated that the records were already in evidence.    He testified that upon separation from service, he did not know anything about filing a claim for service connection.  However, he stated that three or four years after service, he received a letter asking if he wanted to continue with the claim he had submitted.  He was apparently unaware that he had filed service connection claims in 1998 (VBMS, 4/22/15, pgs. 9-14).  

Service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed Veteran.  A "radiation-exposed Veteran" is defined as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. §  3.309 (d)(3).  A "radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946, or the Veteran's presence at certain specified additional locations.  Id. 

The second avenue for achieving service connection is found under 38 C.F.R. § 3.311 (b)(2).  This section provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed Veteran may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  When it has been determined that: (1) a Veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the Veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).  When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311 (e) and may request an advisory medical opinion from the VA Under Secretary of Health. 38 C.F.R. § 3.311 (b),(c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311 (c)(1).

Pursuant to 38 C.F.R. § 3.311 (b)(2), radiogenic diseases include:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.

A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311 (b)(4).

Finally, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As noted above, the Veteran contends that he is entitled to service connection for migraine headaches due to exposure to ionizing radiation.  In a Radiation Risk Activity Information Sheet, he stated that he served in Okinawa, Japan in 1995 and that he served at El Toro Marine Base in California from 1996 to 1998 (VBMS, 8/6/09).  He stated that he was stationed "in front of SAT Comm dish & next to faulty guidelines."  He stated that the SAT Comm dish emitted strong microwaves.  For the reasons that follow, the Board concludes that service connection is not warranted. 

Migraine headaches are not diseases which are presumptively service-connected under 38 C.F.R. § 3.309(d).  Additionally, the competent evidence does not show the Veteran was exposed to ionizing radiation as a result of participation in an activity listed in 38 C.F.R. §  3.309.  A radiation exposed Veteran is one who has participated in a radiation-risk activity.  38 C.F.R. §  3.309 (d)(3).  Serving near and working with SAT Comm dishes is not listed as a radiation-risk activity.  Therefore, the radiation presumptions under 38 C.F.R. § 3.309 do not apply to the Veteran's claim.

Moreover, migraine headaches are not considered a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(2), nor has the Veteran submitted scientific evidence showing that the claimed migraines are a radiogenic disease.  Consequently, there is no need for the VA Under Secretary for Benefits to make a determination regarding whether they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Based on the foregoing, the Board finds that entitlement to service connection for migraine headaches due to ionizing radiation exposure is not warranted under 38 C.F.R. § 3.311 (2015).

Regarding the third avenue to achieve service connection, the service treatment records reflect that in November 1997, the Veteran reported a one year history of severe headaches (VBMS, 11/7/11, p. 52).  The service treatment records also include a July 1998 note in which the Veteran stated that hay fever and pollen result in sinus headaches and bad sneezing (VBMS, 11/7/11, p. 67).  However, the Veteran's July 1998 separation examination yielded normal findings (VBMS, 11/7/11, p. 5) and the Veteran completed a Report of Medical History in which he denied having had severe or frequent headaches (VBMS, 11/7/11, p. 69).  Overall, the Veteran's service records show no other complaints, diagnosis or treatment of headaches. 

Post service treatment records reflect that in June 2007, the Veteran sought treatment from Dr. F.  He stated that he has had headaches since at least 1996-1997.  He was diagnosed with migraine headaches (VBMS, 7/16/09).  

The Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that his headaches began in 1996.  He described the headaches as bi-temporal headaches accompanied by nausea without vomiting, and also manifested by sensitivity to light and sound.  He stated that in the past 12 months, he has these headaches weekly.  He also stated that less than half of the attacks are prostrating.  

The Veteran's funduscopic examination was normal.  All cranial nerves were intact.  The cerebellar examination was normal; and there was no evidence of chorea or carotid bruit.  Examination of motor, sensory, and reflexes were normal.  MRI findings were normal.  The examiner diagnosed the Veteran with migraine headaches.  

The examiner noted that the service treatment records included a November 1997 record in which the Veteran reported a one year history of severe headaches.  The examiner noted that the report did not include documentation of a physical examination, a diagnosis, or any treatment.  The examiner also noted that there was no mention of headaches on the history of the separation examination in July 1998.  The examiner noted that the Veteran's current headaches were manifested by bitemporal pain, nausea, photophobia, and phonophobia.  He noted that there is no documentation of the nature of the headaches mentioned in 1997 and there was no diagnosis of headache in the chart and no documentation of treatment.  Also, there is no mention of headache on the separation physical.  The examiner therefore opined that the migraine headaches are less likely than not related to service as no treatment was found in the service medical record.  He further explained that migraines are caused by central neural factors involving the trigeminal ganglion, serotonin, and possibly calcitonin gene-mediated peptide.  He stated that there is no evidence that they are caused by peripheral factors such as arthritis or degenerative disc disease.  He therefore opined that the migraine headaches are less likely than not related to or aggravated by the bilateral shoulder arthritis or lumbar degenerative joint disease.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic disability during service, then service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
In support of his claim for service connection, the Veteran states that he has had headaches since service, and he is competent to describe symptoms of pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

At the outset, the Board notes the gap of almost 10 years between the Veteran's separation from service and the first documented treatment for headaches.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006)).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  Since his treatment for headaches in June 2007, the Veteran has consistently stated that his headaches have been continuous since service.  However, on separation from service, the Veteran completed a Report of Medical History in which he denied having frequent or severe headaches. 

Additionally, it is noted that the Veteran did not file a claim of service connection for headaches until 2009, more than ten years after separation from service.  Had he been experiencing chronic headaches since service it would be reasonable to expect that he would have filed a claim sooner.  At his Board hearing, he stated that he was unaware of how to file a claim for service connection.  However, in 1998 he sought service connection for a low back disability, an ear disability, a foot disability, and exposure to radiation.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for headaches at that time very strongly suggests that he was not indeed experiencing any symptoms at that time.  

In reaching the above finding, the Board acknowledges Fountain v. McDonald, 27 Vet. App. 258 (2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the failure to earlier file a claim does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors, if an explanation of its significance can be shown.  Here, the Board relies on the July 1998 Report of Medical History in which the Veteran denied headaches, coupled with the failure to file a claim in deeming the Veteran not credible as to statements of continuity of symptomatology.  It is further noted that the disorder in question in Fountain was tinnitus, and there was a concern that the Veteran's claim of service connection for hearing loss in that case may have been intended to encompass ringing in his ears.  Here, there is no logical basis to assume that claims for back, foot, and ear disabilities were intended to also encompass headaches.  With regard to whether the Veteran's claim for "radiation exposure from lose waveguides" was an attempt to claim service connection for headaches, the Board notes that when the RO denied the claim in January 1999, it assumed that the disability associated with the radiation exposure was a lung disability.  However, in its denial, it stated that "in the event the Veteran is claiming another disability as the result of radiation exposure, he should respond to the attached letter regarding radiation exposure."  There was no response to the letter.  Thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in assessing credibility.  

For the above reasons, continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current headaches are related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the VA examiner in September 2010 concluded that the Veteran's headaches are less likely than not related to service, to include as secondary to service connected back and shoulder disabilities.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current headaches are related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of migraine headaches (particularly whether they are due to radiation or secondary to another service connected disability) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for migraine headaches must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left shoulder

The Veteran submitted a September 2008 treatment report from Dr. H.A.G.  As detailed in this report, the Veteran had osteoarticular complaints in the lower back and in both shoulders which began when he was in the military.  He reported that for two years (beginning in 1996), his in-service duties consisted of handling, carrying, and assembling equipment, with each piece weighing between 80 and 120 pounds.  Dr. H.A.G. stated that the Veteran underwent two infiltrations in the left shoulder (as well as three in the right).  He stated that the injuries to both shoulders were of a mechanical nature from excessive activity or overworking the area (VBMS, 8/22/08, pgs. 5-9).

The Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that there was no specific injury to his shoulders during service.  Instead, he attributed his current disabilities to the accumulation of tasks over a long period of time.  He stated that the left shoulder hurt during military service but that his symptoms were not documented.  The examiner opined that it was less likely than not that the Veteran's left shoulder disability was caused by or aggravated by his service connected right shoulder disability.  His rationale was that there was no documentation of a left shoulder problem in the military.  He stated that degenerative arthritis may be related to an old acute injury or an accumulation of stresses over time.  He also stated that "the process causing problems in the right joint shoulder could also cause problems in the left shoulder; however, arthritis by itself in the right [acromioclavicular] joint would not cause or be related to arthritis in the left shoulder." Therefore, he was of the opinion that the left shoulder condition is less likely than not caused by or related to the service connected degenerative arthritis of the right acromioclavicular joint.

The Veteran underwent another VA examination in February 2011.  The examiner found a diagnosis of left shoulder degenerative arthritis.  He also found that the Veteran had decreased range of motion in the left shoulder which is at least as likely as not related to the right shoulder disability.  He found that the right shoulder disability has caused overcompensation in the left shoulder, which has in turn resulted in left shoulder pain (VBMS, 2/8/11).     

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds no adequate reasons and bases to adopt the September 2010 VA examiner's opinion over that of the February 2011 VA outpatient examiner. Consequently, the Board finds that the evidence is in relative equipoise, and that service connection for a left shoulder disability is warranted, as proximately due to the service-connected right shoulder disability.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection claim for right ear hearing loss is granted.

Entitlement to service connection for migraine headaches is denied. 

Entitlement to service connection for a left shoulder disability is granted.




REMAND

Right ear hearing loss

As noted above, a May 2010 VA examiner found that the Veteran's hearing impairment and tinnitus were as likely as not due to service.  The RO granted service connection for left ear hearing loss by way of a May 2010 rating decision.  Service connection for right ear hearing loss has been denied because the Veteran did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board notes that six years have passed since the May 2010 VA examination.  The Board finds that a new VA examination is warranted to determine whether or not the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.

Right shoulder, back

At the Veteran's April 2015 Board hearing, he contended that his disabilities have worsened since his most recent rating decision.  The Veteran underwent additional examinations in May 2015.  However, in a July 2015 statement in support of the claim (VA Form 21-4138), the Veteran expressed extreme dissatisfaction with the examination.  He stated that the examiner arrived 30 minutes late; was very unprofessional; and seemed to be rushed/annoyed.  He stated that the examination lasted 5-7 minutes at the most.  He stated that he believes that he was improperly evaluated. 

Given the Veteran's contentions regarding the increased severity of his disabilities, and the fact that he does not feel that the most recent examination accurately reflects the current level of severity, the Board finds that new examinations are warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his right ear hearing impairment, to include whether the Veteran has right ear hearing loss as defined by 38 C.F.R. § 3.385.

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right shoulder and lumbar spine disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing (both active and passive) should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


